IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-93,799-01


                        EX PARTE ORLANDO MARTINEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 13-CRD-01-A IN THE 229TH DISTRICT COURT
                              FROM DUVAL COUNTY


        Per curiam. YEARY , J. filed a concurring opinion, which SLAUGHTER , J. joined.

                                               ORDER

        Applicant was convicted of one count of aggravated sexual assault, one count of indecency

with a child and one count of continuous sexual assault of a child. He was sentenced to twenty-

seven years in two counts and twenty years’ imprisonment in one count. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the habeas record indicates that the trial court has set a

hearing in this cause. It appears that the trial court is still gathering information in this case, and the

application was forwarded before the trial court made findings of fact and conclusions of law. We
remand this application to the trial court to complete its evidentiary investigation and make findings

of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:                                          June 8th, 2022
Do not publish